Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 1 of 20            FILED
                                                                     2021 Jul-26 PM 03:33
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 2 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 3 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 4 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 5 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 6 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 7 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 8 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 9 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 10 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 11 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 12 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 13 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 14 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 15 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 16 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 17 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 18 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 19 of 20
Case 5:21-cv-01026-CLM-SGC Document 1 Filed 07/26/21 Page 20 of 20
